DETAILED ACTION
Claims 1-21 are considered in this office action. Claims 1-21 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herron et al. (US10706645) and herein after will be referred as Herron. 

Regarding Claim 1, Herron teaches  a vehicle diagnostic process for servicing a vehicle at a local service shop (Col. Line 46-50: “A vehicle diagnostic system and method of performing vehicle diagnostics, according to an aspect of the invention, includes a local system that is adapted to connect with a vehicle and a remote system that is adapted to connect with the local system via an Internet.”), comprising: 
establishing a first connection to a remote vehicle diagnostic service from a diagnostic system interface operatively coupled to the vehicle in a service bay of the local service shop (Col. 3 Line 12-17: “Local diagnostic computer 34 is operatively connected with vehicle interface 32 and includes a commercially available diagnostic application program 58 that is configured to the specific vehicle under test and a remote diagnostic assistance launcher program 60 that will be described in more detail below.”);
 establishing a second connection to the remote vehicle diagnostic service from a local vehicle service system located in operative proximity to the vehicle in the service bay (Col.3 Line 25-28: “Local system 28 further has an Internet interface 40 to provide a communication link with remote system 30 via the Internet 42 using conventional cloud technology.”); 
wherein vehicle diagnostic commands and data are conveyed between said vehicle and said remote vehicle diagnostic service via said first connection (Col. 3 Line 45-56: “The vehicle diagnostic system 20 and method of performing vehicle diagnostics thus includes the local system 28 that is adapted to connect with vehicle 22, and includes remote system 30 that is adapted to connect with the local system 28 via an Internet. The local computer system 28 thus operates a diagnostic program 58 of the local system 28 specific to the vehicle 22 under test. The remote system 30 has a remote diagnostic control program 38 that interfaces with the local computer system 28 for performing a diagnostic evaluation of the vehicle 22 under test, with the remote system 30 controlling the local system 28 to perform the diagnostic evaluation exclusive of the local system operator or mechanic 24.”); 
and wherein a local service technician communicates with, and/or receives communications from, a remote service specialist or component of said remote vehicle diagnostic service via said second connection (Col.4 Line 12-36 : “A user, such as a local mechanic 24, will connect the vehicle interface 32 with a vehicle. An example of a vehicle interface is a MONGOOSEPRO provided by Drew Technologies, Inc. of Ann Arbor, Mich. After the mechanic 24 performs a login at 69, the main menu is displayed at 70. The main menu provides the mechanic 24 with a series of features that can be launched in addition to various housekeeping functions at 71 and 72. Program 60 allows the mechanic to launch various tools at 73, such as investigating the status of various components of local system 28 at 74 or 75. Program 60 allows the local mechanic 24 to initiate either a diagnostic test routine 78 by initiating a health check function at 77 or a vehicle emission check 80 by initiating an emissions test function at 79. The functions initiated at 77 and 79 are communicated via Internet 42 to remote tech computer 36. Program 60 allows the local mechanic 24 to select at 76 a remote process program 92 used by remote technician 26 to begin a test sequence, as will be explained in more detail below, including with reference to FIG. 4. As noted, mechanic 24 may review various videos, articles or the like via a help routine at 72. Mechanic 24 may additionally review account information at 71. In addition, a new user, such as a mechanic 24 that is using the system for the first time, may be required to or directed to a user registration menu at 69A.”).  

Regarding Claim 2, Herron teaches  the vehicle diagnostic process of Claim 1. Herron also teaches wherein vehicle diagnostic data is conveyed from said remote vehicle diagnostic service to said local vehicle service system via said second connection; and wherein said vehicle diagnostic data is displayed at a graphical user interface of said local vehicle service system (Col.4 Line 57-64 : “Still further, from main menu 82 the remote technician 26 can launch a diagnostic health check 78 (FIG. 2) and/or an emission test 80 (FIG. 2) by launching a remote diagnostic session at 86. The launching of remote diagnostic session at 86 allows the operator to open a split-screen session on computer 28 at 87, opening a video call with the mechanic at 88 and or sending an invoice at 90 to computer 28 for the testing that is being requested.”).  

Regarding Claim 3, Herron teaches  the vehicle diagnostic process of Claim 2. Herron also teaches wherein said vehicle diagnostic data is conveyed in the form of a mirrored presentation corresponding to a presentation shown on a display of said remote vehicle diagnostic service (Col. 4 Line 37-44 : “Referring now to FIG. 3 of the illustrated embodiment, remote diagnostic assistance software control program 38 begins at a main menu 82 that allows the remote technician 26 to accept at 84 a live session, such as via pop-up 83, requested by a local mechanic 24 at 76 of program 60. Alternatively, main menu 82 allows the remote technician 26 to initiate at 84A a pre-scheduled session, such as via pop-up 83A, that was previously arranged by a local mechanic 24.”).  

Regarding Claim 4, Herron teaches  the vehicle diagnostic process of Claim 1. Herron also teaches wherein said communications with and/or received from, said remote service specialist via said second connection is one of an audio communication, a visual communication, or an audio and visual communication (Col. 4 Line 60-64: “The launching of remote diagnostic session at 86 allows the operator to open a split-screen session on computer 28 at 87, opening a video call with the mechanic at 88 and or sending an invoice at 90 to computer 28 for the testing that is being requested. “). 
 
Regarding Claim 5, Herron teaches  the vehicle diagnostic process of Claim 1. Herron also teaches wherein said communication with said remote service specialist or component of said remote vehicle diagnostic service via said second connection includes a visual representation of a written document, vehicle service instructions, or vehicle diagnostic results (Col. 5 Line 4-15 : “As noted, a remote testing program 92, shown in FIG. 4, is then launched at 76 (FIG. 2) by remote technician 26. Program 92 allows the technician 26 to list services and prices for the local mechanic at 95 upon the local mechanic inputting the vehicle identification number (VIN) or year, make, model, and engine type (YMME) of the vehicle under test at 96. Program 92 determines if the local mechanic is a member of the group that is allowed to view tests in progress. If so, in addition to a report of services and prices for that YMME shown at 98, the mechanic is shown a video on the tests that will be performed which he/she will be allowed to witness.”).  

Regarding Claim 6, Herron teaches  the vehicle diagnostic process of Claim 1. Herron also teaches wherein said local vehicle service system is a vehicle wheel alignment measurement system, and wherein said second connection is established through a software application resident in an electronic memory of an associated processing system ( Col.5 Line 4-15 : “As noted, a remote testing program 92, shown in FIG. 4, is then launched at 76 (FIG. 2) by remote technician 26. Program 92 allows the technician 26 to list services and prices for the local mechanic at 95 upon the local mechanic inputting the vehicle identification number (VIN) or year, make, model, and engine type (YMME) of the vehicle under test at 96. Program 92 determines if the local mechanic is a member of the group that is allowed to view tests in progress. If so, in addition to a report of services and prices for that YMME shown at 98, the mechanic is shown a video on the tests that will be performed which he/she will be allowed to witness.”).  

Regarding Claim 7,  Herron teaches a method for conducting a vehicle service on a vehicle disposed in a vehicle service area (Col. Line 46-50: “A vehicle diagnostic system and method of performing vehicle diagnostics, according to an aspect of the invention, includes a local system that is adapted to connect with a vehicle and a remote system that is adapted to connect with the local system via an Internet.”), comprising:
 performing an initial vehicle inspection and/or adjustment to said vehicle with a local vehicle service system in operative proximity to said vehicle service area (Col. 4 Line 19-25: “Program 60 allows the mechanic to launch various tools at 73, such as investigating the status of various components of local system 28 at 74 or 75. Program 60 allows the local mechanic 24 to initiate either a diagnostic test routine 78 by initiating a health check function at 77 or a vehicle emission check 80 by initiating an emissions test function at 79.”) ; 
identifying one or more additional vehicle inspection and/or vehicle adjustment procedures for the vehicle which cannot be completed using the local vehicle service system (Col.4 Line 27-30 and also Col.4 Line 42-44: “Program 60 allows the local mechanic 24 to select at 76 a remote process program 92 used by remote technician 26 to begin a test sequence, as will be explained in more detail below, including with reference to FIG. 4.”);

 establishing a bi-directional communication connection between said local vehicle service system and a remote vehicle diagnostic service over a communications network (Col. 4 Line 37-44: “Referring now to FIG. 3 of the illustrated embodiment, remote diagnostic assistance software control program 38 begins at a main menu 82 that allows the remote technician 26 to accept at 84 a live session, such as via pop-up 83, requested by a local mechanic 24 at 76 of program 60. Alternatively, main menu 82 allows the remote technician 26 to initiate at 84A a pre-scheduled session, such as via pop-up 83A, that was previously arranged by a local mechanic 24.”);

 conveying vehicle identifying information to said remote vehicle diagnostic service; conveying vehicle measurement data to said remote vehicle diagnostic service (Col.3 Line 45-57 : “The vehicle diagnostic system 20 and method of performing vehicle diagnostics thus includes the local system 28 that is adapted to connect with vehicle 22, and includes remote system 30 that is adapted to connect with the local system 28 via an Internet. The local computer system 28 thus operates a diagnostic program 58 of the local system 28 specific to the vehicle 22 under test. The remote system 30 has a remote diagnostic control program 38 that interfaces with the local computer system 28 for performing a diagnostic evaluation of the vehicle 22 under test, with the remote system 30 controlling the local system 28 to perform the diagnostic evaluation exclusive of the local system operator or mechanic 24.”); 

and receiving, at the local vehicle service system, instructions for completing said one or more additional vehicle inspection and/or vehicle adjustment procedures, and/or the results of a vehicle inspection conducted by said remote vehicle diagnostic service utilizing said conveyed vehicle identifying information and/or vehicle measurements, said instructions and/or vehicle inspection results displayed to a local technician in a graphical user interface of the local vehicle service system (Col. 5 Line 4-15 : “As noted, a remote testing program 92, shown in FIG. 4, is then launched at 76 (FIG. 2) by remote technician 26. Program 92 allows the technician 26 to list services and prices for the local mechanic at 95 upon the local mechanic inputting the vehicle identification number (VIN) or year, make, model, and engine type (YMME) of the vehicle under test at 96. Program 92 determines if the local mechanic is a member of the group that is allowed to view tests in progress. If so, in addition to a report of services and prices for that YMME shown at 98, the mechanic is shown a video on the tests that will be performed which he/she will be allowed to witness.”) .  

Regarding Claim 8, Herron teaches the method of Claim 7. Herron teaches wherein said vehicle identifying information and said vehicle measurements are conveyed to said remote vehicle diagnostic system either directly from said local vehicle service system, or indirectly from a cloud-based vehicle service application operatively connected to said local vehicle service system via said communications network ( Col.3 Line 25-28 : “Local system 28 further has an Internet interface 40 to provide a communication link with remote system 30 via the Internet 42 using conventional cloud technology.”).  
Regarding Claim 11, Herron teaches the method of Claim 7. Herron teaches wherein at least a portion of said bi-directional communication connection is established through a video-conferencing software application implemented in a processing system of the local vehicle service system (Col.4 Line 37-41 : “Referring now to FIG. 3 of the illustrated embodiment, remote diagnostic assistance software control program 38 begins at a main menu 82 that allows the remote technician 26 to accept at 84 a live session, such as via pop-up 83, requested by a local mechanic 24 at 76 of program 60. Alternatively, main menu 82 allows the remote technician 26 to initiate at 84A a pre-scheduled session, such as via pop-up 83A, that was previously arranged by a local mechanic 24.”).  

Regarding Claim 12, Herron teaches the method of Claim 11. Herron also teaches wherein video feeds associated with said bi- directional communication connection are displayed in said graphical user interface associated with the local vehicle service system (Col. 4 Line 57-64 : “Still further, from main menu 82 the remote technician 26 can launch a diagnostic health check 78 (FIG. 2) and/or an emission test 80 (FIG. 2) by launching a remote diagnostic session at 86. The launching of remote diagnostic session at 86 allows the operator to open a split-screen session on computer 28 at 87, opening a video call with the mechanic at 88 and or sending an invoice at 90 to computer 28 for the testing that is being requested.”).  

Regarding Claim 13, Herron teaches the method of Claim 7. Herron also teaches wherein said vehicle measurement data is acquired by said local vehicle service system prior for conveyance to said remote vehicle diagnostic service (Col.4 Line 19-25: “Program 60 allows the mechanic to launch various tools at 73, such as investigating the status of various components of local system 28 at 74 or 75. Program 60 allows the local mechanic 24 to initiate either a diagnostic test routine 78 by initiating a health check function at 77 or a vehicle emission check 80 by initiating an emissions test function at 79. “).  

Regarding Claim 14, Herron teaches the method of Claim 7. Herron also teaches wherein said vehicle measurement data is acquired by a vehicle diagnostic interface device operatively coupled to said vehicle, and wherein said vehicle measurement data is conveyed to said remote vehicle diagnostic service from said vehicle diagnostic interface device via said communications network (Col.3 Line 12-28 : “Local diagnostic computer 34 is operatively connected with vehicle interface 32 and includes a commercially available diagnostic application program 58 that is configured to the specific vehicle under test and a remote diagnostic assistance launcher program 60 that will be described in more detail below. Diagnostic application 58 comprises a program provided by an automotive manufacturer or a company that supplies diagnostic application programs, such as Snap-On Incorporated. In practice, computer 34 will include multiple diagnostic application programs 58 each for use with various makes and/or models of vehicles to enable local system 28 to be used with such vehicles. Alternatively, a diagnostic application program 58 may be employed for use with multiple vehicles. Local system 28 further has an Internet interface 40 to provide a communication link with remote system 30 via the Internet 42 using conventional cloud technology”).  


Regarding Claim 15, Herron teaches the method of Claim 14. Herron also teaches further including conveying operative instructions to an onboard vehicle electronic control unit from said remote vehicle diagnostic service via said vehicle diagnostic interface device during at least a portion of said vehicle service (Col.4 Line 57-64: “Still further, from main menu 82 the remote technician 26 can launch a diagnostic health check 78 (FIG. 2) and/or an emission test 80 (FIG. 2) by launching a remote diagnostic session at 86. The launching of remote diagnostic session at 86 allows the operator to open a split-screen session on computer 28 at 87, opening a video call with the mechanic at 88 and or sending an invoice at 90 to computer 28 for the testing that is being requested.”) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herron.
Regarding Claim 9, Herron teaches the method of Claim 7. Herron teaches wherein said local vehicle service system is a vehicle 
However wheel alignment , or any other alignment or specific task would have been obvious to an ordinary person skilled in the in view of Herron which teaches performing diagnostic test, emission test etc via a remote technician and local technician. Doing so would perform more specific task as required by the vehicle on which local technician is performing repairs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herron to incorporate the teachings of obvious variation to include wheel alignment. Doing so would aid the local technician to perform specific repairs on the vehicle. 
	
  
Similarly Claim 10 is rejected. 

Allowable Subject Matter
Claims 16-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankovsky et al. (US 9520006) teaches a computing systems for vehicle diagnostics are provided. In accordance with some aspects, a computing system may include a vehicle having a plurality of sensors for monitoring an operation of one or more vehicle systems. The system may also include a computing device configured to receive, from a vehicle (e.g., from the plurality of sensors monitoring the operation of one or more vehicle systems via a communication interface), at least one signal corresponding to a status of a vehicle component. The computing system may predict, based on the at least one signal, when an issue with the vehicle is likely to occur and may determine, based on the issue, a remedial action for addressing the issue and a timeframe for performing the remedial action. The computing system may store data identifying the issue, the remedial action, and the timeframe in a record associated with the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668